DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 2, 5 and 10 were rejected in the Office Action from 05/16/2022.
	Applicant filed a response and amended claim 2.
	Claims 1-20 are currently pending in the application, of claims 1, 3-4, 6-9, and 11-20 are withdrawn from consideration.
	Claims 2, 5, and 10 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 103
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Application Publication 2018/0040904 and further, in view of Inda (U.S. Patent Application Publication 2010/0113243). Vissers et al. (U.S. Patent Application Publication 2011/0281154), Iwaya (U.S. Patent Application Publication 2011/0300439), Qu et al. (U.S. Patent Application Publication 2012/0094192), Hamamoto et al. (U.S. Patent Application Publication 2014/0166930), Lee et al. (U.S. Patent Application Publication 2016/0190641), and Joo et al. (U.S. Patent Application Publication 2016/0248100) are relied upon as evidentiary references. 
Regarding claim 2 and 5, Choi teaches a multi-layer structured composite membrane (35) (i.e., composite membrane) (paragraph [0002]) (see figure 3A) for a lithium air battery (paragraph [0002]) (see figure 3A) (paragraph [0125]) comprising:
a first composite electrolyte layer located toward a positive electrode (37) (i.e., cathode) (as shown in figure 3A below) (paragraph [0128]); and
a second composite electrolyte layer located toward a negative electrode (33) (i.e., anode) (as shown in figure 3A below) (paragraph [0128]),
wherein the first composite electrolyte layer and the second composite electrolyte layer include a polymer (paragraph [0072]), a ceramic material (i.e., gas blocking inorganic particles) (paragraph [0065]) and a liquid electrolyte (i.e., lithium salt, ionic liquid, polymeric ionic liquid) (paragraph [0080]), and
the polymer of the first composite electrolyte and the second composite is polyvinylidene fluoride (PVdF) (paragraph [0072]).
Choi teaches the ceramic material may be at least one selected from LTAP which encompasses a phosphate, LLZO (i.e., Li7La3Zr2O12) which encompasses an oxide ceramic material, Al2O3, LLTO (i.e., LixLayTiO3) which encompass an oxide (paragraph [0065]-[0066]). As such, since the ceramic material can be at least one of the above, a skilled artisan would understand that more than one material can be selected where one ceramic material (e.g., LTAP, LLTO) can be positioned in what is interpreted as the first composite electrolyte layer (see figure 3A below) and the other ceramic material (e.g., Al2O3, LLZO) can be positioned in what is interpreted as the second composite electrolyte layer. 
Choi does not explicitly articulate the specifics of the liquid electrolyte contained in the recited concentration with respect to the ceramic material and the polymer. However, differences in concentration will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating that such concentration is critical. Choi teaches the concentration of the electrolyte layer is associated with improved conductivity of the composite electrolyte (paragraph [0081]). As such, since the concentration is recognized as a result-effective variable (i.e., improves conductivity), one of ordinary skill would find obvious to try different concentrations to include the ones claimed by routine experimentation in order to find a range where optimum improved conductivity is achieved (see MPEP 2144.05). 
Choi does not particularly teaches the multi-layered composite electrolyte directed for a lithium ion secondary battery. 
However, as evidenced by Inda which is directed to lithium ion conductive ceramics (abstract), a lithium air battery can encompass a lithium ion secondary battery (paragraph [0005]-[0006]) and ceramic materials in electrolytes (which are also utilized in Choi) appears to be applicable in lithium ion secondary battery and lithium-air batteries as such provide improved ion conductivity (paragraph [0005]-[0006], [0008]-[0009], [0084]).
Therefore, based on the teachings of Inda where ceramics and other materials in electrolytes, as taught by Choi, are used for lithium ion secondary batteries and lithium air batteries, one of ordinary skill in the art could have considered modifying the applicability of the multi-layered composite electrolyte of Choi for a lithium ion secondary battery and also for lithium air batteries. 
Moreover, additional evidence suggests the use of ceramics and other materials such as polymers in electrolytes are applicable for lithium ion secondary batteries and lithium air batteries:
Vissers, paragraph [0022], [0029].
Iwaya, paragraph [0083], [0115].
 Qu, paragraph [0079].
Hamamoto, paragraph [0003]-[0005].
Lee, paragraph [0122]).
Joo, paragraph [0009])

    PNG
    media_image1.png
    519
    331
    media_image1.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Application Publication 2018/0040904) as applied to claim 2 above, and further in view of Baker et al. (U.S. Patent Application Publication 2013/0026409) and Zhu et al. (NPL, 20111).
Regarding claim 10, as indicated above Choi teaches the polymer in the first composite electrolyte layer is PVdF and the ceramic material LTAP.
Choi does not teach the specifics of the second composite electrolyte layer having a PVdF-TrFE polymer and a β-Al2O3 ceramic material.
Baker, also directed to composite electrolytes (i.e., composite ionic conducting electrolytes), teaches PVdF and PVdF-TrFE are polymeric materials typically used as ionically conductive polymers in combination with ceramic materials for electrolytes (abstract) (paragraph [0018]-[0020], [0060]). 
	Choi provides the guidance that one or more polymers can be used in the composite electrolyte layer (i.e., may include at least one selected from…) (paragraph [0072]).
Since Choi teaches PVdF as the polymer and that one or more polymer can be used, and Baker teaches PVdF and PVdF-TrFE in combination with ceramic materials are commonly known for use in electrolytes as ionically conducting materials, one of ordinary skill in the art before the effective filing date of the claimed invention could have consider using PVdF for the first composite electrolyte layer and PVdF-TrFE for the second composite electrolyte layer in Choi, thereby arriving at the presently claimed invention.
Zhu teaches β-Al2O3 is a well known solid electrolyte material used in batteries  (page 182). Since Choi teaches two or more types of ceramic materials can be used and Zhu teaches β-Al2O3 is well known as a solid electrolyte in batteries, one of ordinary skill in the art before the effective filing date of the claimed invention could have consider using LTAP for the first composite electrolyte and β-Al2O3 for the second composite electrolyte in Choi, thereby arriving at the presently claimed invention.

Response to Arguments
Applicant’s argument filed on 08/16/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further consideration). The new limitations have been fully addressed above in view of Inda, Vissers, Iwaya, Hamamoto, Lee, and Qu. 
Applicant’s arguments with respect to claim 10 have been fully considered and are persuasive.  The previous rejection of claim 10 has been withdrawn however, upon further consideration, a new ground of rejection is made in view of Baker.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhu et al., Structure and Properties relationships of beta-Al2O3 electrolyte materials, 2011, Elsevier, Journal of Alloys and Compounds, pages 182-185.